Citation Nr: 0820295	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-21 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as a "pounding heart." 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Boston, Massachusetts, (hereinafter 
RO).  

In December 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the undersigned and in written 
argument, the veteran found fault with the December 2004 VA 
examination that he was afforded to determine if he has a 
heart disorder as a result of service.  He argues that the 
claims file was not available for the examiner's review.  The 
record does suggest that a copy of the veteran's March 1958 
separation examination, which showed him reporting a history 
of a "pounding heart" approximately every six months, was 
available to the examiner in December 2004.  It is unclear as 
to what other records, if any, the examiner reviewed.  
Notably, it appears that the examiner did not have the 
benefit of reviewing VA outpatient treatment records 
reflecting visits to a VA cardiology clinic, to include for 
treatment of paroxysmal supra-ventricular tachycardia.  One 
such record dated in September 2005 showed the veteran 
reporting a 48 year history of heart palpitations, with an 
initial occurrence being "stress-related" during military 
service in Korea.  

The veteran has also found fault with the VA examiner's 
conclusion in December 2004 that his heart palpitations 
"probably" began prior to his military service.  The 
veteran denies that he suffered from heart palpitations prior 
to service, and he has also referenced the fact that the 
September 1954 entrance examination was negative for a heart 
disorder to support this contention.  The veteran's 
representative has argued that given the negative entrance 
examination, the veteran must be presumed to have been sound 
at entrance to service.  [In order to rebut the presumption 
that a heart disorder did not exist prior to service, there 
must be clear and unmistakable evidence both that such 
disability existed prior to service and that such a 
disability was not aggravated by service.  See VAOPGCPREC 3-
03; 69 Fed. Reg. 25178 (2004); see also Cotant v. Principi, 
17 Vet. App. 116 (2003).]  

At the time of the January 2005 rating decision, the RO only 
had access to a "temp" file not the entire claims folder.  
Similarly, the June 2006 statement of the case and the 
February 2007 supplemental statement of the case fail to 
document definitively that the records from the veteran's VA 
cardiac outpatient treatment were reviewed in conjunction 
with the veteran's appeal.   

In light of the assertions summarized above, the Board 
concludes that another VA examination is necessary in this 
case in order to comply with the duty to assist the veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This 
remand will also, given the fact that the adjudications by 
the RO do not appear to have been based on consideration of 
all the pertinent evidence of record, provide due process to 
the veteran to the extent than it will ensure that the RO 
conducts an initial adjudication based on a review of all the 
pertinent evidence of record prior to such an adjudication by 
the Board.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
cardiology examination to determine the 
etiology of any current cardiac 
disabilities currently found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
diagnosed cardiovascular disorder is 
etiologically related to service.  If it 
is suspected that a cardiovascular 
disorder existed prior to service, the 
examiner should then state, as to any 
currently manifested cardiovascular 
disorder, whether such a disorder clearly 
and unmistakably both existed prior to 
service and was not aggravated by 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.
 
2. To the extent that the adjudication of 
the claim on appeal is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence 
obtained as a result of the development 
requested above and, as appropriate, the 
principles with regard to adjudicating 
service connection claims based on 
presumption of soundness and aggravation 
enumerated in Cotant v. Principi, 17 Vet. 
App. 116 (2003) and VAOPGCPREC 3-2003 
(July 16, 2003). 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

